DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Amendment to application No. 16/185762 filed on 01/25/2021.
3.	Claims 1, 19 and 20 have been amended.
Claims 1-20 now remain pending.
Claims 1, 19 and 20 are independent claims.
Claim Interpretation
4.	Prior objection is circumvented by claim amendments.
Specification Objection
5.	Prior objection is circumvented by claim amendments.
Response to Arguments
6.	Applicant’s comments with respect to newly amended independent claims 1, 19 and 20 and claims 2-18 on pages 10-11 of the response have been fully considered but they are not persuasive.  
Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 8, 11-13 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rangarajan et al., U.S. Patent No. 9,009,318 (hereinafter Rangarajan).
     In regards to claim 1, Rangarajan teaches:
A method comprising: selecting a service from a group of available services for adjustment (column 4, lines 40-48, see resources 114 can include any suitable combination of content and/or services typically made available over a network by one or more service providers. For instance, content can include various combinations of text, video, ads, audio, multi-media streams, animations, images, and the like. Some examples of services include, but are not limited to, online computing services (e.g., “cloud” computing), web-based applications, a file storage and collaboration service, a search service), (column 1, lines 52-66, see the set of requests and resources are processed using an online algorithm that models the offline resource allocation problem as though the requests were received stochastically. A database of requests and resources may be scaled according to a scaling factor to simplify the analysis. Requests are then sampled from the database randomly and provided as input to an online resource allocation algorithm. For each request, resources are allocated to the request by evaluating multiple options based in part upon shadow costs (e.g., unit costs) that are assigned to resources associated with the different options. After each request is processed, an adjustment is made to the shadow costs for remaining resources to reflect differences in rates for allocation and/or consumption of the resources and updated shadow costs are used for a subsequent request), resources 114 (e.g., content, services, and data), …  the resource manager 112 represents functionality operable by the service provider 102 to manage various resources 114 that may be made available over a network) (emphasis added). 
running an application associated with the selected service (column 3, lines 35-44, see computer-readable media 106 is also depicted as storing an operating system 110, a resource manager 112, resources 114 (e.g., content, services, and data)… the resource manager 112 represents functionality operable by the service provider 102 to manage various resources 114 that may be made available over a network).
capturing an amount of resources consumed during said running; and (column 1, lines 62-66, see after each request is processed, an adjustment is made to the shadow costs for remaining resources to reflect differences in rates for allocation and/or consumption of the resources and updated shadow costs are used for a subsequent request), (column 5, lines 17-28, see the shadow costs for a particular resource may represent unit costs (e.g. price per quantity of resource) that can be used to compute a total cost for a requested amount of the particular 
adjusting a provision level for the selected service, a provision type for the selected service or both (column 1, lines 62-66, see after each request is processed, an adjustment is made to the shadow costs for remaining resources to reflect differences in rates for allocation and/or consumption of the resources and updated shadow costs are used for a subsequent request) and (column 5, lines 59-64, see the allocation manager 115 may iteratively adjust shadow costs on an ongoing basis to obtain an increasingly more accurate value for the shadow costs. Thus, after resources are allocated to a particular request, 

     In regards to claim 3, Rangarajan teaches: 
said selecting the service includes selecting the service from a list of possible provision levels and possible provision types for each of the available services (column 4, lines 40-48, see resources 114 can include any suitable combination of content and/or services typically made available over a network by one or more service providers. For instance, content can include various combinations of text, video, ads, audio, multi-media streams, animations, images, and the like. Some examples of services include, but are not limited to, online computing services (e.g., “cloud” computing), web-based applications, a file storage and collaboration service, a search service), (column 1, lines 52-66, see the set of requests and resources are processed using an online algorithm that models the offline resource allocation problem as though the requests were received stochastically. A database of requests and resources may be scaled according to a scaling factor to simplify the analysis. Requests are then sampled from the database randomly and provided as input to an online resource allocation algorithm. For each request, resources are allocated to the request by evaluating multiple options based in part upon shadow costs (e.g., unit costs) that are assigned to resources associated with the different options. After each request is processed, an adjustment is made to the shadow costs for remaining resources to reflect differences in rates for allocation and/or consumption of the resources and updated shadow costs are used for a subsequent request), (column 5, lines 59-64, see the allocation manager 115 may 
being consumed) and (column 3, lines 35-44, see computer-readable media 106 is also depicted as storing an operating system 110, a resource manager 112, resources 114 (e.g., content, services, and data), …  the resource manager  112 represents functionality operable by the service provider 102 to manage various resources 114 that may be made available over a network) (emphasis added).

     In regards to claim 5, Rangarajan teaches:
provisioning each of the available services to be a most performant level, a most performant type, or both (column 3, lines 62-64, see thus, the allocation manager 115 may perform various operations to ascertain optimal allocation solutions for resource requests) and (column 14, lines 19-26, see in this setting, the service provider may seek an optimal or near optimal "offline" matching of the orders to impressions (e.g., requests to resources) based on profit or another designated objective.  In other words, an offline resource allocation algorithm is configured to allocate resources to requests so as to maximize profit without violating resource capacity or other constraints).

     In regards to claim 8, Rangarajan teaches: 
said adjusting includes comparing the captured amount of resources consumed during said running with one or more predetermined criteria for the selected service, and or consumption of the resources and updated shadow costs are used for a subsequent request) and (column 5, lines 59-64, see the allocation manager 115 may iteratively adjust shadow costs on an ongoing basis to obtain an increasingly more accurate value for the shadow costs. Thus, after resources are allocated to a particular request, shadow costs are adjusted to reflect rates at which different resources are being consumed) (emphasis added).   

     In regards to claim 11, Rangarajan teaches:
generating one or more statistics for the captured amount of resources consumed during said running (column 1, lines 62-66, see after each request is processed, an adjustment is made to the shadow costs for remaining resources to reflect differences in rates for allocation and/or consumption of the resources and updated shadow costs are used for a subsequent request). 
said comparing comprises comparing the captured amount of resources consumed during said running with the generated statistics (Fig. 4, 404 Ascertain profit associated with using the current option to fulfill a request, 410 compare the options to identify an option having the highest calculated profit margin) and (column 7, line 67- column 8, line 14, see long as additional options to be evaluated exist, the process just described (e.g., block 402 to block 408) repeats for the next option to compute a profit margin for each available option. When 

     In regards to claim 12, Rangarajan teaches: 
said generating the one or more statistics includes generating an average value for the captured amount of resources consumed during said running,  a standard deviation value for the captured amount of resources consumed during said running, a minimum value for the captured amount of resources consumed during said running, a maximum value for the captured amount of resources consumed during said running or a combination thereof (column 5, lines 17-28, see the shadow costs for a particular resource may represent unit costs (e.g. price per quantity of resource) that can be used to compute a total cost for a requested amount of the particular resource.  In at least some embodiments, the shadow costs may be computed and assigned initially as an estimate.  In one approach, an initial sampling of resource requests can be employed to compute an initial estimate of the shadow cost for a corresponding resource).  

     In regards to claim 13, Rangarajan teaches: 


     In regards to claim 19, Rangarajan teaches:
A computer program product being encoded on one or more non-transitory machine-readable storage media and comprising: instruction for selecting a service from a group of available services for adjustment; instruction for (column 4, lines 40-48, see resources 114 can include any suitable combination of content and/or services typically made available over a network by one or more service providers. For instance, content can include various combinations of text, video, ads, audio, multi-media streams, animations, images, and the like. Some examples of services include, but are not limited to, online computing services (e.g., “cloud” computing), web-based applications, a file storage and a search service), (column 1, lines 52-66, see the set of requests and resources are processed using an online algorithm that models the offline resource allocation problem as though the requests were received stochastically. A database of requests and resources may be scaled according to a scaling factor to simplify the analysis. Requests are then sampled from the database randomly and provided as input to an online resource allocation algorithm. For each request, resources are allocated to the request by evaluating multiple options based in part upon shadow costs (e.g., unit costs) that are assigned to resources associated with the different options. After each request is processed, an adjustment is made to the shadow costs for remaining resources to reflect differences in rates for allocation and/or consumption of the resources and updated shadow costs are used for a subsequent request), (column 5, lines 59-64, see the allocation manager 115 may iteratively adjust shadow costs on an ongoing basis to obtain an increasingly more accurate value for the shadow costs. Thus, after resources are allocated to a particular request, shadow costs are adjusted to reflect rates at which different resources are being consumed) and (column 3, lines 35-44, see computer-readable media 106 is also depicted as storing an operating system 110, a resource manager 112, resources 114 (e.g., content, services, and data
running an application associated with the selected service; instruction for (column 3, lines 35-44, see computer-readable media 106 is also depicted as storing an operating system 110, a resource manager 112, resources 114 (e.g., content, services, and data)… the resource manager 112 represents functionality operable by the service provider 102 to manage various resources 114 that may be made available over a network).
capturing an amount of resources consumed during said running; and instruction for (column 1, lines 62-66, see after each request is processed, an adjustment is made to the shadow costs for remaining resources to reflect differences in rates for allocation and/or consumption of the resources and updated shadow costs are used for a subsequent request), (column 5, lines 17-28, see the shadow costs for a particular resource may represent unit costs (e.g. price per quantity of resource) that can be used to compute a total cost for a requested amount of the particular resource… . In addition or alternatively, the initial shadow cost may also be computed offline through analysis of historical data. Combinations of the foregoing approaches are also contemplated) and (column 5, lines 32-44, see the allocation manager 115 may operate to determine an optimal allocation solution for a particular resource request 122 using the assigned shadow costs. A given request may specify requested quantities and/or prices to be paid for one or more requested resources. The allocation manager 115 may test one or more allocation options having different combinations of available resources to find a “best option.” To do so, the allocation manager 115 applies a resource allocation algorithm that is based at least in part upon the shadow costs, some examples of 
adjusting a provision level for the selected service, a provision type for the selected service or both (column 1, lines 62-66, see after each request is processed, an adjustment is made to the shadow costs for remaining resources to reflect differences in rates for allocation and/or consumption of the resources and updated shadow costs are used for a subsequent request) and (column 5, lines 59-64, see the allocation manager 115 may iteratively adjust shadow costs on an ongoing basis to obtain an increasingly more accurate value for the shadow costs. Thus, after resources are allocated to a particular request, shadow costs are adjusted to reflect rates at which different resources are being consumed) (emphasis added).   

     In regards to claim 20, Rangarajan teaches:
A system comprising: a processor for selecting a service from a group of available services for adjustment (column 4, lines 40-48, see resources 114 can include any suitable combination of content and/or services typically made available over a network by one or more service providers. For instance, content can include various combinations of text, video, ads, audio, multi-media streams, animations, images, and the like. Some examples of services include, but are not limited to, online computing services (e.g., “cloud” computing), web-based a search service), (column 1, lines 52-66, see the set of requests and resources are processed using an online algorithm that models the offline resource allocation problem as though the requests were received stochastically. A database of requests and resources may be scaled according to a scaling factor to simplify the analysis. Requests are then sampled from the database randomly and provided as input to an online resource allocation algorithm. For each request, resources are allocated to the request by evaluating multiple options based in part upon shadow costs (e.g., unit costs) that are assigned to resources associated with the different options. After each request is processed, an adjustment is made to the shadow costs for remaining resources to reflect differences in rates for allocation and/or consumption of the resources and updated shadow costs are used for a subsequent request), (column 5, lines 59-64, see the allocation manager 115 may iteratively adjust shadow costs on an ongoing basis to obtain an increasingly more accurate value for the shadow costs. Thus, after resources are allocated to a particular request, shadow costs are adjusted to reflect rates at which different resources are being consumed) and (column 3, lines 35-44, see computer-readable media 106 is also depicted as storing an operating system 110, a resource manager 112, resources 114 (e.g., content, services, and data
running an application associated with the selected service (column 3, lines 35-44, see computer-readable media 106 is also depicted as storing an operating system 110, a resource manager 112, resources 114 (e.g., content, services, and data)… the resource manager 112 represents functionality operable by the service provider 102 to manage various resources 114 that may be made available over a network). 
capturing an amount of resources consumed during said running (column 1, lines 62-66, see after each request is processed, an adjustment is made to the shadow costs for remaining resources to reflect differences in rates for allocation and/or consumption of the resources and updated shadow costs are used for a subsequent request), (column 5, lines 17-28, see the shadow costs for a particular resource may represent unit costs (e.g. price per quantity of resource) that can be used to compute a total cost for a requested amount of the particular resource… . In addition or alternatively, the initial shadow cost may also be computed offline through analysis of historical data. Combinations of the foregoing approaches are also contemplated) and (column 5, lines 32-44, see the allocation manager 115 may operate to determine an optimal allocation solution for a particular resource request 122 using the assigned shadow costs. A given request may specify requested quantities and/or prices to be paid for one or more requested resources. The allocation manager 115 may test one or more allocation options having different combinations of available resources to find a “best option.” To do so, the allocation manager 115 applies a resource allocation algorithm that is based at least in part upon the shadow costs, some examples of 
adjusting a provision level for the selected service, a provision type for the selected service or both (column 1, lines 62-66, see after each request is processed, an adjustment is made to the shadow costs for remaining resources to reflect differences in rates for allocation and/or consumption of the resources and updated shadow costs are used for a subsequent request) and (column 5, lines 59-64, see the allocation manager 115 may iteratively adjust shadow costs on an ongoing basis to obtain an increasingly more accurate value for the shadow costs. Thus, after resources are allocated to a particular request, shadow costs are adjusted to reflect rates at which different resources are being consumed) (emphasis added). 

Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rangarajan in view of Chen et al.,  US 2010/0146512 (hereinafter Chen). 
	    In regards to claims 1 and 3 the rejections above are incorporated accordingly.
claim 2, Rangarajan doesn’t explicitly teach: 
said selecting the service comprises selecting the service via a round-robin selection process.
However, Chen teaches such use: (p. 1, [0012], see the token manager tracks all the requests for each resource including the associated RAG and the priority of the requests… The token manager records all outstanding requests in tracking latches, using a set of tracking latches for each resource, RAG and priority. The token manager may have round-robin pointers per priority, per resource and per RAG to track which of the multiple requesters in a RAG should be granted a token on a round-robin basis when a token becomes available and there are multiple outstanding requests).
Rangarajan and Chen are analogous art because they are from the same field of endeavor, resource allocation.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Rangarajan and Chen before him or her, to modify the system of Rangarajan to include the teachings of Chen, as a  system for resource allocation, and accordingly it would enhance the system of Rangarajan, which is focused on resource allocation algorithms, because that would provide Rangarajan with the ability to select a service, as suggested by Chen (p. 1, [0012], p. 8, [0099]).      

     In regards to claim 4, Rangarajan doesn’t explicitly teach:
said selecting the service from the list includes sorting the possible provision levels and the possible provision types based at least in part on power, capacity, 
However, Chen teaches such use: (Abstract, see mechanisms for priority control in resource allocation is provided.  With these mechanisms, when a unit makes a request to a token manager, the unit identifies the priority of its request as well as the resource which it desires to access and the unit's resource access group (RAG).  This information is used to set a value of a storage device associated with the resource, priority, and RAG identified in the request.  When the token manager generates and grants a token to the RAG, the token is in turn granted to a unit within the RAG based on a priority of the pending requests identified in the storage devices associated with the resource and RAG) and (p. 1, [0011], see high priority can be assigned based on the type of requester and/or on the type of request that is being requested. For example, a processor performing critical control functions may always have high priority for tokens. In another example, high priority may be assigned to specify types of accesses that are for software locks, for example, in order to minimize the amount of time that a critical lock is held).
Rangarajan and Chen are analogous art because they are from the same field of endeavor, resource allocation.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Rangarajan and Chen before him or her, to modify the system of Rangarajan to include the teachings of Chen, as a  system for resource allocation, and accordingly it would enhance the system of Rangarajan, which is focused on resource .      

11.	Claims 6, 7 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rangarajan in view of Chheda et al., US Patent No. 9,626,710 (hereinafter Chheda). 
    In regards to claims 1, 3 and 5 the rejections above are incorporated accordingly.
     In regards to claim 6, Rangarajan doesn’t explicitly teach:
determining whether the available services have converged.
However, Chheda teaches such use: (column 13, lines 32-51, see some other cost checks may include, without limitation, evaluating customers usage distribution across locations or zones (e.g., to evaluate data transfer costs), identifying the use of reserved instances (RI) (e.g., to optimize (RI) usage, to identify when they are idle… Further examples of service cost may also include, but are not limited to, identifying content distribution (e.g., to recommend optimized strategies for same), identifying and/or modifying cost thresholds for customers (e.g., to alarm a customer upon reaching a predefined or user defined amount) (emphasis added). 
Rangarajan and Chheda are analogous art because they are from the same field of endeavor, resource allocation.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Rangarajan and Chheda before him or her, to modify the system of Rangarajan to include the teachings of Chheda, as a system for optimized resource 

     In regards to claim 7, Rangarajan teaches: 
said determining comprises determining whether provision levels of the available services, provision types of the available services or both require further adjustment to be most performant (column 1, lines 55-62, see a database of requests and resources may be scaled according to a scaling factor to simplify the analysis. Requests are then sampled from the database randomly and provided as input to an online resource allocation algorithm. For each request, resources are allocated to the request by evaluating multiple options based in part upon shadow costs (e.g., unit costs) that are assigned to resources associated with the different options) and (column 3, line 62- column 4, line 9, see thus, the allocation manager 115 may perform various operations to ascertain optimal allocation solutions for resource requests including, but not limited to, assigning shadow costs 116 to the resources, computing profit/revenue values for multiple allocation options, picking an optimal option using an objective function, and iteratively updating the shadow costs 116 as resources are consumed to reflect different rates of consumption for different resources. These and other aspects of resource allocation techniques are described in greater detail below in relation to the following example procedures. The allocation manager 115 may also be configured to apply an online algorithm to evaluate an offline resource allocation problem. This may involve 

     In regards to claim 14, Rangarajan doesn’t explicitly teach:
comprising determining whether the available services have converged.
However, Chheda teaches such use: (column 13, lines 32-51, see some other cost checks may include, without limitation, evaluating customers usage distribution across locations or zones (e.g., to evaluate data transfer costs), identifying the use of reserved instances (RI) (e.g., to optimize (RI) usage, to identify when they are idle… Further examples of service cost may also include, but are not limited to, identifying content distribution (e.g., to recommend optimized strategies for same), identifying and/or modifying cost thresholds for customers (e.g., to alarm a customer upon reaching a predefined or user defined amount) (emphasis added). 
Rangarajan and Chheda are analogous art because they are from the same field of endeavor, resource allocation.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Rangarajan and Chheda before him or her, to modify the system of Rangarajan to include the teachings of Chheda, as a system for optimized resource use, and accordingly it would enhance the system of Rangarajan, which is focused on resource allocation algorithms, because that would provide Rangarajan with the ability to determine when resource usage reach a certain level, as suggested by Chheda ((column 13, lines 32-51, column 36, lines 9-24).      

     In regards to claim 15, Rangarajan doesn’t explicitly teach:
said determining occurs after said adjusting.
However, Chheda teaches such use: (column 13, lines 32-51, see some other cost checks may include, without limitation, evaluating customers usage distribution across locations or zones (e.g., to evaluate data transfer costs), identifying the use of reserved instances (RI) (e.g., to optimize (RI) usage, to identify when they are idle… Further examples of service cost may also include, but are not limited to, identifying content distribution (e.g., to recommend optimized strategies for same), identifying and/or modifying cost thresholds for customers (e.g., to alarm a customer upon reaching a predefined or user defined amount) (emphasis added). 
Rangarajan and Chheda are analogous art because they are from the same field of endeavor, resource allocation.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Rangarajan and Chheda before him or her, to modify the system of Rangarajan to include the teachings of Chheda, as a system for optimized resource use, and accordingly it would enhance the system of Rangarajan, which is focused on resource allocation algorithms, because that would provide Rangarajan with the ability to determine when resource usage reach a certain level, as suggested by Chheda ((column 13, lines 32-51, column 36, lines 9-24).      

     In regards to claim 16, Rangarajan teaches: 


     In regards to claim 17, Rangarajan teaches: 
selecting a second service from the group of available services for adjustment (column 5, lines 36-37, see the allocation manager 115 may test one or more 
running an application associated with the selected second service; capturing an amount of resources consumed during said running the application associated with the selected second service; and adjusting a provision level for the selected second service, a provision type for the selected second service or both (column 5, lines 47-51, see by testing multiple different allocation options (e.g., combinations of available resources), the allocation manager 115 can select an appropriate option that optimizes the objective function and can match corresponding resources to the resource Request), (column 1, lines 62-66, see after each request is processed, an adjustment is made to the shadow costs for remaining resources to reflect differences in rates for allocation and/or consumption of the resources and updated shadow costs are used for a subsequent request) and (column 24, lines 58-60, see outputting a solution for the offline resource allocation problem by scaling up the scaled resource allocation that is computed) (emphasis added).
Rangarajan doesn’t explicitly teach:
determining that the available services have not converged;
However, Chheda teaches such use: (Fig. 11, Does Received Config Info Reach Config Threshold? 112, NO), (column 28, lines 59-61, see  FIG. 11 illustrates an example flow diagram showing process 1100 for providing resource allocation advice and/or optimization recommendations) and (column 13, lines 32-52, see some other cost checks may include, without limitation, evaluating customers usage distribution across upon reaching a predefined or user defined amount) (emphasis added).
Rangarajan and Chheda are analogous art because they are from the same field of endeavor, resource allocation.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Rangarajan and Chheda before him or her, to modify the system of Rangarajan to include the teachings of Chheda, as a system for optimized resource use, and accordingly it would enhance the system of Rangarajan, which is focused on resource allocation algorithms, because that would provide Rangarajan with the ability to determine when resource usage reach a certain level, as suggested by Chheda ((column 13, lines 32-51, column 36, lines 9-24).      

     In regards to claim 18, Rangarajan doesn’t explicitly teach:
determining whether the available services have converged after said adjusting the provision level for the selected second service, the provision type for the selected second service or both.
However, Chheda teaches such use: (column 13, lines 32-51, see some other cost checks may include, without limitation, evaluating customers usage distribution across upon reaching a predefined or user defined amount) (emphasis added). 
Rangarajan and Chheda are analogous art because they are from the same field of endeavor, resource allocation.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Rangarajan and Chheda before him or her, to modify the system of Rangarajan to include the teachings of Chheda, as a system for optimized resource use, and accordingly it would enhance the system of Rangarajan, which is focused on resource allocation algorithms, because that would provide Rangarajan with the ability to determine when resource usage reach a certain level, as suggested by Chheda ((column 13, lines 32-51, column 36, lines 9-24).      

12.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rangarajan in view of Guha, US 2014/0130055. 
    In regards to claims 1 and 8 the rejections above are incorporated accordingly.
     In regards to claim 9, Rangarajan doesn’t explicitly teach:
said comparing comprises comparing the captured amount of resources consumed during said running with a high water mark for the selected service, a 
However, Guha teaches such use: (p. 12, [0233], see FIG. 10 shows the workload profiles two applications (VMs), an online transaction processing (OLTP) and a web application, during normal and acceptable performance operating mode.  The OLTP application has both read and writes of medium to large IO.  Its baseline IOs/sec or IOPs are in the range of 50 to 200 IOPs and associated latency of 50 to 250 milliseconds (ms)) and (p. 10, [0204], see updating the Average Service Time table as a function of Workload Intensity will now be described.  Since the Service Time is based on load (where load is approximated by Workload Intensity=(IO Submission Rate)/(IO Completion Rate), it is possible to get further granularity in Average Service Times as a function of Workload Intensity, i.e., Low, Medium, and High). 
Rangarajan and Guha are analogous art because they are from the same field of endeavor, resource allocation.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Rangarajan and Guha before him or her, to modify the system of Rangarajan to include the teachings of Guha, as a  system for provisioning of storage for applications and accordingly it would enhance the system of Rangarajan, which is focused on resource allocation algorithms, because that would provide Rangarajan with the ability to rate resource use as suggested by Guha (p. 10, [0204], p. 1, [0005]).      

     In regards to claim 10
generating a list of high water marks, mid-level water marks, a low water marks or a combination thereof for each of the available services.
However, Guha teaches such use: (p. 12, [0233], see FIG. 10 shows the workload profiles two applications (VMs), an online transaction processing (OLTP) and a web application, during normal and acceptable performance operating mode.  The OLTP application has both read and writes of medium to large IO.  Its baseline IOs/sec or IOPs are in the range of 50 to 200 IOPs and associated latency of 50 to 250 milliseconds (ms)) and (p. 10, [0204], see updating the Average Service Time table as a function of Workload Intensity will now be described.  Since the Service Time is based on load (where load is approximated by Workload Intensity=(IO Submission Rate)/(IO Completion Rate), it is possible to get further granularity in Average Service Times as a function of Workload Intensity, i.e., Low, Medium, and High). 
Rangarajan and Guha are analogous art because they are from the same field of endeavor, resource allocation.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Rangarajan and Guha before him or her, to modify the system of Rangarajan to include the teachings of Guha, as a  system for provisioning of storage for applications and accordingly it would enhance the system of Rangarajan, which is focused on resource allocation algorithms, because that would provide Rangarajan with the ability to rate resource use as suggested by Guha (p. 10, [0204], p. 1, [0005]).      

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Friedmann et al. 		10585797 		Resource scaling program
Dunagan et al. 		10884778 		Dynamically scalable host
14.	Examiner, in light of the above submission maintains the previous rejections, and any new ground(s) of rejection is necessitated by Applicant’s amendment.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

15.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Correspondence Information
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVRAL E BODDEN/Primary Examiner, Art Unit 2193